DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 Claims 6-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the claims recite the same details of the pressure pad, the monitor, the pressure detection circuit, the presence detection circuit, and the connecting device.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 6, the phrases “a first weak pull-up resistor” and “a second weak pull-up resistor” are indefinite because the term “weak” is a relative term and is not defined by the claims in a way that one of ordinary skill in the art would be reasonably apprised of the scope of this invention. Perhaps stating that the weak pull-up resistors would have resistance greater than 10 kOhms and less than 100 kOhms. Further clarification is respectfully requested.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (Pub No. US 2021/0310891) (hereafter Applicant’s Prior Art) in view of Williams et al. (U.S. Pat. No. 8,085,154) (hereafter Williams).
Regarding claim 1, Applicant’s Prior Art teaches a system configured for detecting connection between 
a pressure pad and a monitor (i.e., pad and monitor) (see Fig. 1), 
wherein the pressure pad comprises a pressure sensitive zone configured to act as an open switch when a pressure on the pressure pad is below a threshold pressure and to act as a closed switch when the pressure on the pressure pad is above the threshold pressure (i.e., standard bed pads for sensing the presence of a person on the bed are wired to a jack J1 which is then connected to the sensing material, which sensing material acts as an open switch when pressure is absent from the pad and converts to a closed switch when weight is applied) (see paragraph sections [0002]-[0003]), and 
wherein the monitor comprises a jack (i.e., jack J1) (see Fig. 1) having a first external pin, a second external pin, and one or more intermediate pins located between the external pins (i.e., pins 1-6) (see Fig. 1), the system comprising: 
a pressure detection circuit configured for sensing whether the pressure on the pad is above or below the threshold pressure, the pressure detection circuit starting at the first external pin and ending at the second external pin (i.e., pins 1 and 6) (see Fig. 1), and connecting the first external pin and the second external pin in series with the pressure sensitive zone (i.e., pin 6 for pressure detection and connected to ground in the vicinity of pin 1) (see Fig. 1), the pressure detection circuit further comprising 
a first connection to ground located in the monitor between the pressure sensitive zone and the first external pin (i.e., connection to ground in the vicinity of pin 1) (see Fig. 1) and comprising 
a second connection via a first weak pull-up resistor (i.e., a (weak) pull-up resistor R1) (see paragraph sections [0002]-[0003] and Fig. 1) to a power source (i.e., input voltage VIN) (see Fig. 1) having a predetermined input voltage higher than ground (i.e., a predetermined input voltage VIN higher than ground (e.g., +5V)) (see paragraph sections [0002]-[0003]), the second connection being located in the monitor between the pressure sensitive zone and the second external pin (see paragraph sections [0002]-[0003] and Fig. 1); but does not explicitly teach the particular details of the presence detection circuit. 
Regarding the presence detection circuit, Williams teaches a presence detection circuit configured for determining whether a connection between the monitor and the pad is intact, 
the presence detection circuit starting at the first external pin and ending at a selected intermediate pin of the one or more intermediate pins, the presence detection circuit sharing with the pressure detection circuit a first pathway from the first pin toward the pad and the first connection to ground, and comprising 
a shorting connection on the first pathway before reaching the pressure sensitive zone, the shorting connection leading to the selected intermediate pin via a second pathway not shared with the pressure detection circuit and having a third connection to the power source via a second weak pull-up resistor in the monitor; 
wherein the pressure detection circuit is configured to establish a first high voltage condition at the second external pin that occurs when the pressure sensitive zone acts as an open switch and a first low voltage condition at the second external pin when the pressure sensitive zone acts as a closed switch, 
such that measurement of the voltage at the second external pin can be used to determine whether the pressure sensitive zone acts as an open switch or a close switch, thereby indicating whether the pressure on the pad is below or above the pressure threshold; and wherein the presence detection circuit is configured to establish a second high voltage condition at the selected intermediate pin that occurs when connection is broken along the presence detection circuit and a second low voltage condition at the selected intermediate pin when the presence detection circuit is intact (i.e., Jack J1 (CON4) provides a wired connection between the monitored bed pad and the monitoring module circuit, wherein the wired connection of jack J1 includes two input-only pins (pin 3 and 4), one output pin (pin 2) and one VDD source (pin 1). Pin 3 of jack J1 is connected through resistor R16 to pin 8 (RA2) of microcontroller U4. Microcontroller U4 thus monitors the conditions present on Pin 3 of jack J1. Pin 3 of jack J1 is also connected (via the wired connection to the pad) to one side of the pad's internal alarm loop circuit, which, in prior art pads is always short-circuited (or a non-open circuit) to pin 2 of the pad's connector when the pad is properly connected to the monitoring module. Pin 2 of jack J1 is connected via isolation resistor R2 to pin 15 (RB5) of microcontroller U4. Microcontroller U4 can either transmit a digital signal to the pad on Pin 2 of Jack J1, or generate a DC voltage on the pin. In the event a digital signal is imposed onto pin 2 of jack J1, microcontroller U4 is set to expect and detect the same signal looped to itself via the internal circuit of the pad and back through pin 3 of Jack J1. If the signal is not seen looped back, microcontroller U4 of the monitoring module causes an alarm to be emitted. When an analog DC voltage is imposed onto pin 2 of jack J1, microcontroller U4 is set to expect and detect a voltage looped to itself via the pad internal circuit and back through pin 3 of Jack J1. If the original voltage (or some predetermined residual amount of that voltage) is not seen looped back, microcontroller U4 of the monitoring module causes an alarm to be emitted. Another solution is simply detecting on pin 2 of Jack J1 the looped bad VCC signal from Pin 1. This is looped back by a connection on the pad and is not present if the pad is removed.) (see Column 5, line 27, to Column 6, line 24). In view of the teaching of Williams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the presence detection circuit in order to ensure that the pressure pad is powered and operating correctly.
Regarding claim 2, Applicant’s Prior Art as modified by Williams as disclosed above does not directly or explicitly teach that the shorting connection is in the pad. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the shorting connection in either the pad or the monitor. It has been held that rearranging parts of an invention involves only routine skill I the art (see MPEP 2144.04 VI-C).
Regarding claim 6, Applicant’s Prior Art teaches a system configured for detecting pressure on a pressure pad, the system comprising: the pressure pad (i.e., pad) (see Fig. 1), which comprises a pressure sensitive zone configured to act as an open switch when a pressure on the pressure pad is below a threshold pressure and to act as a closed switch when the pressure on the pressure pad is above the threshold pressure (i.e., standard bed pads for sensing the presence of a person on the bed are wired to a jack J1 which is then connected to the sensing material, which sensing material acts as an open switch when pressure is absent from the pad and converts to a closed switch when weight is applied) (see paragraph sections [0002]-[0003]); 
a monitor (i.e., monitor) (see Fig. 1) configured to be connected to the pressure pad, the monitor comprising a jack (i.e., jack J1) (see Fig. 1) having a first external pin, a second external pin, and one or more intermediate pins located between the external pins (i.e., pins 1-6) (see Fig. 1); 
a pressure detection circuit configured for sensing whether the pressure on the pad is above or below the threshold pressure, the pressure detection circuit starting at the first external pin and ending at the second external pin (i.e., pins 1-6) (see Fig. 1), and connecting the first external pin and the second external pin in series with the pressure sensitive zone (see Fig. 1), the pressure detection circuit further comprising a first connection to ground located in the monitor between the pressure sensitive zone and the first external pin (i.e., pin 6 for pressure detection and connected to ground in the vicinity of pin 1) (see Fig. 1) and comprising a second connection via a first weak pull-up resistor (i.e., a (weak) pull-up resistor R1) (see paragraph sections [0002]-[0003] and Fig. 1 to a power source (i.e., input voltage VIN) (see Fig. 1) having a predetermined input voltage higher than ground (i.e., a predetermined input voltage VIN higher than ground (e.g., +5V)) (see paragraph sections [0002]-[0003]), the second connection being located in the monitor between the pressure sensitive zone and the second external pin (see paragraph sections [0002]-[0003] and Fig. 1); but does not explicitly teach the particular details of the presence detection circuit. 
Regarding the presence detection circuit, Williams teaches a presence detection circuit configured for determining whether a connection between the monitor and the pad is intact, the presence detection circuit starting at the first external pin and ending at a selected intermediate pin of the one or more intermediate pins, the presence detection circuit sharing with the pressure detection circuit a first pathway from the first pin toward the pad and the first connection to ground, and comprising a shorting connection on the first pathway before reaching the pressure sensitive zone, the shorting connection leading to the selected intermediate pin via a second pathway not shared with the pressure detection circuit and having a third connection to the power source via a second weak pull-up resistor in the monitor; wherein the pressure detection circuit is configured to establish a first high voltage condition at the second external pin that occurs when the pressure sensitive zone acts as an open switch and a first low voltage condition at the second external pin when the pressure sensitive zone acts as a closed switch, such that measurement of the voltage at the second external pin can be used to determine whether the pressure sensitive zone acts as an open switch or a close switch, thereby indicating whether the pressure on the pad is below or above the pressure threshold; and wherein the presence detection circuit is configured to establish a second high voltage condition at the selected intermediate pin that occurs when connection is broken along the presence detection circuit and a second low voltage condition at the selected intermediate pin when the presence detection circuit is intact (i.e., Jack J1 (CON4) provides a wired connection between the monitored bed pad and the monitoring module circuit, wherein the wired connection of jack J1 includes two input-only pins (pin 3 and 4), one output pin (pin 2) and one VDD source (pin 1). Pin 3 of jack J1 is connected through resistor R16 to pin 8 (RA2) of microcontroller U4. Microcontroller U4 thus monitors the conditions present on Pin 3 of jack J1. Pin 3 of jack J1 is also connected (via the wired connection to the pad) to one side of the pad's internal alarm loop circuit, which, in prior art pads is always short-circuited (or a non-open circuit) to pin 2 of the pad's connector when the pad is properly connected to the monitoring module. Pin 2 of jack J1 is connected via isolation resistor R2 to pin 15 (RB5) of microcontroller U4. Microcontroller U4 can either transmit a digital signal to the pad on Pin 2 of Jack J1, or generate a DC voltage on the pin. In the event a digital signal is imposed onto pin 2 of jack J1, microcontroller U4 is set to expect and detect the same signal looped to itself via the internal circuit of the pad and back through pin 3 of Jack J1. If the signal is not seen looped back, microcontroller U4 of the monitoring module causes an alarm to be emitted. When an analog DC voltage is imposed onto pin 2 of jack J1, microcontroller U4 is set to expect and detect a voltage looped to itself via the pad internal circuit and back through pin 3 of Jack J1. If the original voltage (or some predetermined residual amount of that voltage) is not seen looped back, microcontroller U4 of the monitoring module causes an alarm to be emitted. Another solution is simply detecting on pin 2 of Jack J1 the looped bad VCC signal from Pin 1. This is looped back by a connection on the pad and is not present if the pad is removed.) (see Column 5, line 27, to Column 6, line 24). In view of the teaching of Williams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the presence detection circuit in order to ensure that the pressure pad is powered and operating correctly.
Regarding claim 7, Applicant’s Prior Art as modified by Williams as disclosed above does not directly or explicitly teach that the shorting connection is in the pad. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the shorting connection in either the pad or the monitor. It has been held that rearranging parts of an invention involves only routine skill I the art (see MPEP 2144.04 VI-C).
Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (Pub No. US 2021/0310891) (hereafter Applicant’s Prior Art) in view of Williams et al. (U.S. Pat. No. 8,085,154) (hereafter Williams) and in further view of Newham (Pub. No. US 2020/0230008) (hereafter Newham.
Regarding claims 3-5, Applicant’s Prior Art as modified by Williams as disclosed above does not directly or explicitly teach a connecting device between the monitor and the pad, the connecting device comprising a connector and an adapter configured to be removably joined to each other to complete the pressure detection circuit and the presence detection circuit (claim 3); wherein: the connector is connected to the monitor and comprises a cavity housing a number of male pin corresponding to and connected to at least the first external pin, the selected intermediate pin, and the second external pin of the jack; the adapter is connected to the pad and comprises a protruding adapter body having a plurality of female connectors; the cavity of the connector is configured to receive the adapted body, such that the female connectors are configured to receive the respective male pins to complete the pressure detection circuit and the presence detection circuit (claim 4); wherein: the adapter comprises clips; the connector comprises clip receptors configured to receive the clips to removable lock the adapter and connector together (claim 5).
Regarding the connecting device, Newham teaches a connecting device (see paragraph sections [0140]-[0144]) between the monitor and the pad, the connecting device comprising a connector (i.e., interface connector 260) (see Fig. 20) and an adapter (i.e., self powered interconnected adapter 272) (see Fig. 20) configured to be removably joined to each other to complete the pressure detection circuit and the presence detection circuit (see Fig. 20) (claim 3); wherein: the connector is connected to the monitor and comprises a cavity housing a number of male pin corresponding to and connected to at least the first external pin, the selected intermediate pin, and the second external pin of the jack; the adapter is connected to the pad and comprises a protruding adapter body having a plurality of female connectors; the cavity of the connector is configured to receive the adapted body, such that the female connectors are configured to receive the respective male pins to complete the pressure detection circuit and the presence detection circuit (i.e., female electronic connector 262, modular telephone cord 264, and modular telephone plug 264) (see Fig. 20) (claim 4); wherein: the adapter comprises clips; the connector comprises clip receptors configured to receive the clips to removable lock the adapter and connector together (i.e., modular telephone cord in-line connector 270) (see Fig. 20) (claim 5). In view of the teaching of Newham, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a connecting device in order to permit interconnection of the pad with the monitoring electronic controls that may already present. 
Regarding claims 8-10, Applicant’s Prior Art as modified by Williams as disclosed above does not directly or explicitly teach a connecting device between the monitor and the pad, the connecting device comprising a connector and an adapter configured to be removably joined to each other to complete the pressure detection circuit and the presence detection circuit (claim 8); wherein the connector is connected to the monitor and comprises a cavity housing a number of male pin corresponding to and connected to at least the first external pin, the selected intermediate pin, and the second external pin of the jack; the adapter is connected to the pad and comprises a protruding adapter body having a plurality of female connectors; the cavity of the connector is configured to receive the adapted body, such that the female connectors are configured to receive the respective male pins to complete the pressure detection circuit and the presence detection circuit (claim 9); the adapter comprises clips; the connector comprises clip receptors configured to receive the clips to removable lock the adapter and connector together (claim 10).
Regarding the connecting device, Newham teaches a connecting device (see paragraph sections [0140]-[0144]) between the monitor and the pad, the connecting device comprising a connector (i.e., interface connector 260) (see Fig. 20) and an adapter (i.e., self powered interconnected adapter 272) (see Fig. 20) configured to be removably joined to each other to complete the pressure detection circuit and the presence detection circuit (see Fig. 20) (claim 8); wherein: the connector is connected to the monitor and comprises a cavity housing a number of male pin corresponding to and connected to at least the first external pin, the selected intermediate pin, and the second external pin of the jack; the adapter is connected to the pad and comprises a protruding adapter body having a plurality of female connectors; the cavity of the connector is configured to receive the adapted body, such that the female connectors are configured to receive the respective male pins to complete the pressure detection circuit and the presence detection circuit (i.e., female electronic connector 262, modular telephone cord 264, and modular telephone plug 264) (see Fig. 20) (claim 9); wherein: the adapter comprises clips; the connector comprises clip receptors configured to receive the clips to removable lock the adapter and connector together (i.e., modular telephone cord in-line connector 270) (see Fig. 20) (claim 10). In view of the teaching of Newham, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a connecting device in order to permit interconnection of the pad with the monitoring electronic controls that may already present. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Tran M. Tran/            Examiner, Art Unit 2855